     Case 1:20-cv-00973-NONE-EPG Document 13 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NAHRAIN AL PATO, et al.,                         No. 1:20-cv-00973-NONE-EPG
12                      Plaintiffs,
13          v.                                        ORDER STAYING CASE FOR 60 DAYS
14   WILLIAM BARR, in his official capacity           (Doc. No. 11)
     as Attorney General of the United States, et
15   al.,
16                      Defendants.
17

18          This is an immigration matter in which plaintiffs challenge an alleged delay in the

19   adjudication of a Refugee Relative Petition (“Form I-730”) by the United States Citizenship and

20   Immigration Services (“USCIS”). In sum, plaintiff Nahrain Al Pato, a native of Iraq, fled to
21   Turkey in 2014 with her three young children. (Doc. No. 1 at ¶ 2.) In 2016, plaintiff Al Pato and

22   her children were granted approval for refugee status and entered the United States. (Id. at ¶ 3.)

23   Although plaintiff Al Pato timely filed the Form I-730 to permit her husband, plaintiff Yokhanna

24   Khames, to join her and their children in the United States, it has now been more than three years

25   since the Form I-730 was filed with USCIS. (Id. at ¶ 4.) Plaintiffs allege in their complaint that

26   they have provided all necessary documentation for USCIS to adjudicate the Form I-730. (Id.)
27          On November 30, 2020, the government moved to stay all proceedings in this matter for

28   six months. (Doc. No. 11.) The government offers as justifications for its requested stay the
                                                      1
     Case 1:20-cv-00973-NONE-EPG Document 13 Filed 01/13/21 Page 2 of 3


 1   following facts and arguments: (1) the government must interview plaintiff Khames to proceed

 2   with processing the Form I-730; (2) because plaintiff Khames resides overseas, the interview

 3   must be conducted by the U.S. Department of State, not USCIS; (3) the most obvious place for

 4   the interview to be conducted is at the U.S. Embassy in Baghdad, Iraq, the city of residence for

 5   plaintiff Khames, but that location is presently closed due to previous unrest; and (4) other posts

 6   in the region are experiencing limited access due to COVID-19 and security concerns. (See Doc.

 7   Nos. 11, 11-1.) USCIS asserts that it will require additional time to identify an appropriate

 8   location and date to interview plaintiff Khames. (Doc. No. 11-1 at ¶ 13.) Plaintiffs oppose the

 9   government’s motion to stay this matter for six months (Doc. No. 12), but apparently do not

10   oppose a stay of one month (see Doc. No. 11 at 4).

11           Having reviewed the pending motion to stay and plaintiffs’ opposition in light of the

12   entire record, the court finds good cause for imposition of a brief stay. The declaration of David

13   Radel, director of the USCIS’ Los Angeles-based asylum office, explains the need for an

14   interview of plaintiff Khames and the reasons why finding a suitable location at which to conduct

15   that interview are challenging. However, the Radel declaration provides insufficient detail to

16   support government counsel’s assertion that scheduling an interview of plaintiff Khames is

17   “impossibl[e]” at this time. (Compare Doc. Nos. 11 at 3, with 11-1 at ¶ 13.) Balancing the

18   government’s asserted need for the interview and the present difficulty it has encountered in

19   scheduling that interview against the ongoing harm to plaintiffs, a married couple with young

20   children who claim they are separated due to defendants’ allegedly unlawful conduct, the court
21   concludes that a sixty-day stay is reasonable under the circumstances. See Lockyer v. Mirant

22   Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (instructing courts to consider the competing interests

23   at stake in deciding whether to stay a case).

24   /////

25   /////

26   /////
27   /////

28   /////
                                                      2
     Case 1:20-cv-00973-NONE-EPG Document 13 Filed 01/13/21 Page 3 of 3


 1           Therefore, this case shall be stayed for sixty days from the date of entry of this order. Ten

 2   days prior to the expiration of the stay, defendants shall file a status report indicating the specific

 3   steps that have been taken to schedule and/or conduct the requisite interview of plaintiff Khames.

 4   Only with that information in hand will the court even consider extending the stay imposed by

 5   this order.

 6   IT IS SO ORDERED.
 7
         Dated:    January 13, 2021
 8                                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
